!
                *on    ~tha    6rrect5ve          date or the Mt,                 or with-
        in one er twradays thereafter,and t&ore talc&g
        any aet5an thb?bundbr,sbotion 6 of th0 &et Mar
        grb8eatet5      to     the     Cauuptrol~br~e         ottfob        for      deter-
        rinatbn        OS
                        authorBy or this Departmentto
                              the
        probbb0.to~inbus obl5gatioBlr
                                    thereunder abd we
        were rdr5eed that the..ap
                                rbprietioabon~einbdin
        SWtt5ou6,Wald he tied Lot,blyeMeot5re aud that
        tkm    Dep6rtsun~           warn th*pby        attthwiebd           to     erbeite
        obllgationa$h*reun&er, Bowever,we were further
        a4v58bdthat'rrs-*Duld be l%m%tebin 00r aqmuii-
        tures.to 0Iammtsnot ex8ebalug the tot&  or the
        f9@S 00llectbd?OF the 58manOb at titlw rr0m
        Andya?tsr’thb prTbbMrb date or the not. Me haye
      ,. Ben gotbpbd  .by,thatsdv5bo*
                “on play,
                        29, 1941, pegroll a&Idvoucher.ooyer-
     . in6 S&wiev. of the emplbybesor'theCbrtiriah$e
       carTitle DiPisionwas ,preabnteb to tab Cckptroxlei
        ror’the       usrrdL ha~dl.W              but Pt wab returued   to UII                "
        with    the    a@Ue          that     the   appr*r5atlon   igalnst
        Jhioh.itwas dram 4bW not bebbabavqllableuut51
        Septcgab*r 1, 19U. This rti5q bg the Comptroller
        plab& this   DeyartntCmt in aa embarrnssing poaftfon,
        and at the san%Cimte;yill work a dbiini%bherd-
        ship    upon a        nuabbr        ‘or th*   bm~leyees        ei        the Nate
        whe were put to work.br bcmtinubdia the sbr~%oe
        or the,State in good rafth,bellering, as do we,
        that the Legislaturehad made adequateprQv5efon
        rt3rthe5r paymmt.
                 lbur wlybonsidbration  or end opfnionon
        the availab515fy or the,rebeoollbotbdby the Ii5&-
        way Depar&abntandbppropriated,   by the legislatwb
        ror the payment or eueh ealaries and other expense8
        nbmea.wy to a proper adaxin5stration   or the Cbrti-
        r50at&0r Title Diri~ionrar 5ambd5atebxpbnbiturb
        will b&greatly apprb85atbd.w
              Seot5cm6 0r House Bill 205 0r the 47th Legislature
    amuds 3mtlon57 or HouaeB5ll407or the 46thLb&blaturb
    to read aa r0liora,t
             *~Sb6tion87. Eaoh applioant ror a oertiii-
        b&,b or title or re5asuanoethereofshall pa to
        the dasignatbd agent the 8um or Fifty ($0.50
                                                   T Cants,




i
Hunorab%b Il.        0,    #rber,     Pb&e a



      ui whfoh Twenty-F&m (#O.ga)Cbnte shell be zstained
      by the.dbS~ie/DbtBd     agent iaoat uhloh he shall be en-
      titled to aiiirriafent      Boaby to  ay bxpbtwes necb5eary
      to .aliioiently    pbrrorra           bb set rotih herein,
                                    the dut31
      and    the     ?6¶~18inSw       ‘pwezlty-?iVb            ($&a$)         CbXktO     shall
      be    rorwmrdedtt3 the Departmtnt for dewsit to The
       Stat0  xi-g     i%llld,
                             t. Other V&th the.bmlicrbt5On
       ror oeatfrioate0r tit  2 0 within twsntpr0ur (84)
       hour8 BitOr wne hi     been received   by said desig-
      nated agent, from wh5oh roes the Departawmtshall
     .'bb entitledto and shall use suirisiant      money to
       pey au 8X-SeS nbOWSary        t0 brr~ci~t~    ,!uh&ni8-
      tbr    and     pbrrOX%U       the     dd%bS       8bt     fO?th        hbr&Ii,       ak%d
       them is hereby appropriated to the Departtinta51
       er suoh fee0 rar srlartm, travelingbxpen6e, bta-
       BZontwy,       postage,         oontiagbnt         expbnse            an8   all    other
       expenses~bOW3SaF~ to adm5nIntorthisAct ttitlgh
       thb k&balhiU~II endingAU&fbWt ail, f%h’”

               We
            am?& dbtenrfnb ii this appropriation eoB&rammJs
Seetim 6 br ArtisleVIIf 0r the Coabtftution or !hxas whiah
r8adz3
     a8 r0u0w t
               %jo Isonb~           ahaL1 be      drawn    rrarnthb trbaswy
       but   in    ~~treUiTULt30      0r    JJpbOfiiO     appropriationsmade
       by law; nor shall any ap oprlatioon of money be
       lnede ror Q longer tsna tran                      two years+ * *w
               In Pfoklb vs. Finley,91 Tsr. 41u. 4SS, it was de-
alarbd by      the        Supreme     Court or 'hxaat
               *‘ft is       slbar,                            need not
                                           that an appropriation
       be made in the generalappropriation
                                         Mll.                     ft 5s
       also true,           that no        tipbOiri0     .WOrd8         Wb    M-OSSarJ’          in
       order                          and it may be am-
                  to make an apprQQribtiong
       oedsd,as contended,that an appropriation  map bb                                                 .
       mada by fmplioatlenwhen tbs langaagsanploysd
       leads to the bellsithat suoh was the intentOr
       the Laglslaturs.*
               We regardflP0ap roprriation
                                         in ~Ousb Bill ,206as
s~loientl                         e Wit t0
                      spboir~@.‘@dld                          the   m-0        SbFfOUS       WbSti’=s
0.f w&&her f t ws              made;r'~fOrBI lollgO= t8rJB than tW0 yaars,and
Whbthbrit may be               uphal&ror a period0r tw Ybbfb,although
           therbarter. See National Biscuit Co. v. State,
'in0pbrbtivb
 1s s. w, (2d) 687, 693 (SupremeCourt).
mfoarawblePi c. w5er, P,fe@5


ior longer than two yebfal,it is aur opinion that it wwld
           be valid for a two year term, althoughInvalid‘
nonethal$?sb
themaaitez,
          9!b$eoonslueions @empostwith the dootrfnessnnounoed
by ~theBuppre~+Couztin the QISW of Piaklete. Finley,supra,
and Dallae COUtktp
                 VS, Yooaptbs, 140 Se W. (8d) UN,
           Re ,'qaote
                    tram the Plikle ease agoin as SollarBt
           r* * *.
         *Zt is a well settledrule in the oonstruotb&
     et statutes,that ii en 8Ot of the ~irrlature be
    euapableof two cronmtrurtions,one ai which oonfliok
    with the Oonstitutianand the otherwhioh does not,
    the latter.mustpxkvail~.It is the duty tifthe
    eomts *so to,oonetrueevery aet,ofthe Legielature
    aa to nmks.it consistentif possiblewith the pro-
    viaions of the Constitution*.   I)orv. Blorris,4
    18.H., 16; Xewland T. Marsh, 19 Ill,, 376.    _
          -he membersof the,Legislature   are awow to
     mapportthe Constitution  and theaourtawill not pre-
     sume that they have intendedto violateit when the
     zgt;tgnth8      law will reasonablyadmit of another
                    seoti0n6 or ~~rtiel9 8 0r the con-
     stitution(p&iousl~ quoted)not only requires(~a
     appropriationberoreany money ten be paid oat of
     the treasury, but also Un$iy*emry apgropriatlon
     to a term 0X .twoyeara.         Xi they had made
     an appropriationin uriutistakableterma whioh we8
     to oontinuefor all time, it sight be held vi$.$d*W
     ror two yeers, and inoperative thereafter.
         Xn the YoComba’ ease, the Yuprente COurt speaking.
thrdiyhMr. JustfoeCritz,declared:
         u* * *
          *Plaintiffin error contendsthat even if
     this a propriationrunningfor five years is in
     violatfon of the two,year5'provision0r Yeotlon
     6 of articleVIII of our Constitution as applied
     to the five year periodtaken 35 8 whole, still
EPDnorable
         D. C. mar,'?egie 6


     it ia not in vlokationei suoh oonstitutional          pry-
     rkrbta a% applied te the first two year8 of the
     rim9 aear period.       It 8.o~ to be the lawtha$
     whes!e   the Legislaturehas made 'aa aporoDrlationia
                           * ) whiah ooat iaues  for a loa$w
                            X8 -8uOhappropriation     may be
     UDhNddiOr tb ifrsb 4~0 year8,and muld ba in-
     opaativa     theseafter.    PiOklev. linley,91 Tea
     4%+ 44 8. W. 439, 43%. Itwill           be noted that
     the    rule   or   law.   annoanoed    ia   Piok3e   V.   Pinley,


                   Jtt mmlntakable         terma'.    We   ln%erpret
     thin to maam that i? aa appropriationio aade ra
     more Wan tm ymtm, it oan be eniorosd   ror the
     fir8t  iiWoyeax if it e~peor8that the &&ala-
     tuxe  Woubtodly Intendad suoh appropriation to
     operate?or tvm years,regardleescb whether or
     not, it     ootttd $0 so thoreaiter.            W think      t&a%t&to
     rule oannot,aid this appropriation, beoauile w&en
     6ll of the pto'viaioaaof this Aat are eo~idere&~
     together,we manot say that the Lefgislature   would
     uadoabtedlyhate paassd it to operatefor two years
     only, ihsteedo? fin, yeare as provided by bhe Aat,
       ~-.‘:.<~gjp
             0 +*

            ,.&u&r? BUI 808 tran8ferredthe adatnistration
                                                        ot
the CewtifimiteG? Title dot fzom the Dspartatent     of Publip
Safetyto the State5iighuag      DepaHmat. Heoeaaarilythis
requiredlmmdiate admInistration       and enfor8ementor the
.Certliioate    or Title Abt by the State HighwayDepartate&.
The Legi6latuxs     reoogntsed that the State HighwayDepaxt-
meat wonld be oompelledto iouur obligationsat onaeI
Tb& was.thereemn ror the ixmedlateappropriatian         of tho
         Ii   the appropriation is ineffeotive, the enforoement
 0i t$ GartiilOateof Title Aot vzmld be peralyzod a8 a re-
'rultof the aotion of the 47th bgialature in tramerring
tI~,adPrtnistration,framthe     Departmentor Publio.Sfifoty to
 the %tata,Zighway    Deiartaaut.
                                           Or Title Ast IS
               The purpose~2 the CertifiOate
erpreeeed      a8 r6uovn       in Bouae 3ll.l     6051

         "'8eotion1. -1s AOt shall be referredto,
     oited end known as ths wCertifloste
                                       or Title Aot*,
     end in the snar4tmeat    hereof it is hereby declared
     to be the legislativeintent      and publie pcliiy of
     this state to lmse~,~andpreventthe theft of
     motor.veh$olgs    and the importationjmto this etate
     ei and:txafSi~la stoba mator veh$Olef~,      and the
     sele'oS,enbumbe~d-too11vehiolesw$thcutthe en-
     ror~d &$BO~C~UN to the purehaaeroi auy Emd SU
     lien& forwhich any euoh nctcr oeh.%cle     etandsas
     awwruity.;  an+ the prmisions hereof W@ul~rly
     and cclleiitivo~y,    areto be l$bere&+&trued
     to that   S@di, The fcSlowin&terms:$lxJmrein ds-
     rip&a ~hau. 0Mtr0i 'in.th0~   t9nior0843e  btd ?~a-
     strufei loa.cf. thh Aot***           .
              ~8eetion
                     ii1oi mlse'B$lL 205'asoitesr
            "4%-a.Le. Th6 feet that imtor veh$clesw$th
     liens tharecnerd~~beingpurohased by innccezat pur-
     ahaaersdue tq the prarentmfinnerand method of
     iss~      certliioatesof title;the Iaot that regis-
     tration 0r motor Y4hi4le4-fs  now undez the juris-
     diction   and controlof the h.$ghwayDepartmentof
     the.Stateor Texas and the issuingOS certificates
     of title to n&or rehiale~is under the juxisdic-
     ticn and ccntrolof the Departmentof Public safety
     of the State of Texss, laaringt the YighwayDepart-
     ment withcutmans of retaini* a ccmpletefile
     on the cwnershipof motor vehioles,regiotered fn.
     this State throughoutthe year; * * **
          Clearlythere I4 "an appmixlatlon in umistanksble
tex4tP   in     B$ll 805. And, paraphrasfngthe languageof
              Eouse
Hr. Justice&its   in the McCombeaase, when all of the prc-
~$s$cnsand purposesof House Bill 205 are consideredtc-
gether,we cannot but say that the LtgislatWe intendedtc
make the appropriation operativefor txc yeam, regardless
OS uhetheror not it could do 40 thereafter,whereforethe
Stats Hi&way Depertaentoauld be enabledto assumethe ad-
m$n$strat$cnof the Csrtifioata of Title Act innned$stelP
upon the effectivedate of Hcu~e Bill DOS.
         It $s thereforethe ecnsideredopinionof this
depertmehtthat the fees uolleotedby the Sate highwayDe-
parwent and appropriatedby the Le&slattme for the GaFnent
macrable D. C. Drimx, Page 8


of salazies end Other expen444neobisearilp laoident to a
proper adtainistrationof the Certitioateof Title Aat, be-
mxao available to the State Highway Bepartamnt immediately
apon the efieuti~4bate or B~UW IAu;Lm5. St is our rur-
tka oplni4sthat runh appropri4ticn
                                 $4 cpsrativ4only far
a texm of tur~yfmrs thereafter.


                                                     TEXAS